COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, AtLee and Senior Judge Frank
UNPUBLISHED




              GOVSTRIVE, LLC, AND
               OHIO SECURITY INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0699-19-4                                         PER CURIAM
                                                                                 AUGUST 6, 2019
              MELVIN BETHEA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Andrew Suddarth; Law Offices of Christopher R. Costabile, on
                               brief), for appellants.

                               (Michael R. Strong; The Strong Law Firm, P.C., on brief), for
                               appellee.


                     Govstrive, LLC, and Ohio Security Insurance Company (hereinafter “employer”) appeal

              a decision of the Workers’ Compensation Commission finding that Melvin Bethea sustained

              compensable injuries in a workplace accident on December 12, 2017, and awarding indemnity

              benefits. Employer asserts that that Commission erred by “finding that [c]laimant’s alleged

              cervical and lumbar injuries were causally related to the work accident” and by “refusing to

              accept [the] [i]ndependent [m]edical [e]xamination into the record in order to prevent manifest

              injustice.” We have reviewed the record and the Commission’s opinion and find that this appeal

              is without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Bethea v. Govstrive, LLC, et al., JCN VA02000029508 (Mar. 29, 2019). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-